DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The specification of the originally filed fail to adequately teach the holographic display device includes any holographic element that makes the display device a holographic display device.  In particularly, the specification and the claims fail to teach if the “photonic crystal” is a holographic element or not to make the display device a holographic display device.  
With regard to claims 5 and 18, the specification and claims fail to teach adequately what considered to be the “time delay group”.  Specifically, the specification of originally filed fails to provide any working examples considered to be the time delay group.   

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification and the claims fail to teach how the holographic image is formed, which makes the display device inoperable.  
With regard to claims 5 and 18, the specification and claims fail to teach how to make the claimed “time delay group”, in particularly, the specification fails to teach the time delay group comprises any specific structures and/or element to make it capable of providing “time delay”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-4, 11, 13 and 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Kim et al (PN. 10,884,171) in view of the US patent applicantion publication by Kim et al (US 2003/0090632 A1) and patent issued to Yamanaka (PN. 6,424,436).
Kim et al (‘171) teaches a holographic display device, with regard to claim 1, and an electronic device comprises the holographic display device, with regard to claim 14, that is comprised of a light source (11, Figure 1), a light guide plate (50) serves as the light transmission structure having a light incident surface and a light exiting surface, an input coupler (51) configured to transmit light beams of different colors, (please see column 7, lines 19-22, which states that the light source may comprises a plurality of laser diodes including red, green and blue diodes), into the light transmission structure (50) through the light incident surface and emitted through light exiting surface and a spatial light modulator (80) corresponding to the light exiting surface and configured to modulate the light beams of different colors emitted from the light exiting surface to from a holographic image, (please see columns 5 and 6).  It is noted that the spatial light modulator (80) may form a holographic pattern to diffract the incident light beams according to a hologram signal provided by an image signal processor that inputs to the spatial light modulator to from the holographic image, (please see column 6, lines 11-27).  
This reference has met all the limitations of the claims.  Kim et al (‘171) teaches that the input coupler may diffract the incident light beams which means the input coupler may comprise diffractive optical element, (please see column 7, lines 31-40).  This reference does not teach explicitly that the input coupler (51) comprises a first photonic crystal group disposed been the light incident surface and the light source.  Kim et al (‘632) in the same field of endeavor teaches respectively into a light transmission structure or waveguide (80).  Yamanaka in the same field of endeavor teaches a holographic element employs photonic crystal, (please see column 6, line 67 to column 7, line 6).  It would then have been obvious to one skilled in the art to apply the teachings of Kim et al (‘632) and Yamanaka to make the input coupler comprise a group of holographic optical elements that employ a group of photonic crystal to divide and diffract the incident different color light beams to transmit the different color light beams into the waveguide or the light transmission structure.  
With regard to claims 2 and 15, Kim et al (‘171) teaches that the output coupler (55) disposed between the light exiting surface and the spatial light modulator (80) that may diffract the different color light beams, (please see column 7, lines 41-50).  This reference however does not teach explicitly that the output coupler comprises a second photonic crystal group.  In light of the teachings of Kim et al (‘632) the output coupler may alternatively be modified to include a second group of holographic optical elements that respectively diffracts the red light beam, green light beam and the blue light beam.  In light of Yamanaka, the second holographic optical elements group may employ photonic crystal as second photonic crystal group for the benefit of respectively diffracting the red, green and blue light beams.  

With regard to claims 4 and 17, Kim et al (‘171) teaches that the light transmission structure that may comprise light guide plate (50) that may comprise either uniform type optical fiber with refractive indices are uniform throughout a core or graded optical fiber wherein a cored has refractive index gradually changed.  
With regard to claim 11, Kim et al (‘171) teaches the display device is further comprised a lens structure (60, Figure 1).  Although this reference does not teach explicitly to have the lens structure disposed at a side of the spatial light modulator facing away from the light transmission structure, however one skilled in the art must have the knowledge that the position of the lens structure does not change the function of the lens structure.  
With regard to claim 13, Kim et al (‘171) teaches that the light incident surface and light exiting surface may locate on the same side of the light transmission structure (Figure 1).  
 With regard to claim 20, Kim et al (‘171) teaches that the holographic display device may be an electronic device.  Although this reference does not teach explicitly that the electronic device comprises the claimed devices, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  

Claims 5-6, 12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (‘171), Kim et al (‘632) and Yamanaka as applied to claims 1 and 14 above, and further in view of US patent application publication by Popovich et al (US 2015/0160529 A1).
The holographic display device taught by Kim et al (‘171) in combination with the teachings of Kim et al (‘632) and Yamanaka as described in claims 1 and 14 above has met all the limitations of the claims. 
With regard to claims 6 and 18-19, these references do not teach explicitly to include a time delay group disposed between the first photonic crystal group and light incident surface.  The specification of the instant application also fails to adequately describe and how to make such time delay group, these claims therefore are rejected under 35 USC 112, first paragraph, for the reasons stated above.  Popovich et al in the same field of endeavor teaches a holographic waveguide display that is comprised of a despeckling device (62, Figure 9) in the light path of the incident light from the light source wherein the despeckling device comprises phase cells to apply decorrelation procedure to the light beams of different colors, (please see paragraph [0079]).  The phase cells for decorrelating the combined light beam of different colors would provide time delay to the light beams to reduce the speckle noise.  It would then have been obvious to provide phase cells or despeckling device to reduce the unwanted speckle noise.  Although this reference does not teach explicitly that the despeckling device is positioned between the first photonic group or input coupler and the light incidence surface, it is known in the art the phase cells would function the same whether it is positioned at one side or the other side of the input coupler (63, Figure 9).  It is within general skill in the art to design the phase cells to provide different time delay durations for different color light beams.  
With regard to claim 12, Popovich et al teaches that the holographic display may alternatively having the incident surface of the light transmission structure (70, Figure 9), and the .  

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (‘171), Kim et al (‘632) and Yamanaka as applied to claims 1 and 14 above, and further in view of US patent issued to Ellis et al (PN. 4,290,668).  
The holographic display device taught by Kim et al (‘171) in combination with the teachings of Kim et al (‘632) and Yamanaka as described in claims 1 and 14 above has met all the limitations of the claims. 
With regard to claims 7-9, these references do not teach explicitly the light guide plate is a graded.  Ellis et al in the same field of endeavor teaches that a typical waveguide may alternatively have a graded refractive index profile with refractive index decreases outwardly from the center of the core, (please see column 1, lines 46-57).  It would then have been obvious to modify the light guide plate to have a graded refractive index profile with refractive index decreases from the center of the core for the benefit of enhancing the total internal reflection of the light at the interface of the core and the cladding layer, (please see column 1, lines 46-57).  Kim et al (‘632) in light of Yamanaka teaches that the input coupler has a first holographic optical element (75, Figure 9 of Kim et al) of photonic crystal is capable of transmitting red light beam, a second holographic optical element (76) of photonic crystal is capable of transmitting green light beam and a third holographic optical element (77) of photonic crystal is capable of transmitting blue light beam.   With regard to claim 9, it is within general level skilled in the art to modify the display device with first photonic crystal group is symmetrical about a central axis of the graded optical waveguide.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (‘171), Kim et al (‘632) and Yamanaka as applied to claim 1 above, and further in view of US patent application publication by Woodgate et al (US 2013/0328866 A1).  
The holographic display device taught by Kim et al (‘171) in combination with the teachings of Kim et al (‘632) and Yamanaka as described in claim 1 above has met all the limitations of the claims. 
With regard to claim 10, these references do not teach explicitly to include a collimator disposed between the light exiting surface and the spatial light modulator.  Woodgate et al in the same field of endeavor teaches a display device wherein a Fresnel lens (62, Figure 10) serves as collimator disposed between the light exiting surface of the light guide or light transmission structure and spatial light modulator (48) in order to collimate the exiting light beams from the light transmission structure or waveguide, (please see paragraph [0100]).  It would then have been obvious to one skilled in the art to apply the teachings of Woodgate et al to include a collimator lens to alternatively using collimating light beams to illuminate the spatial light modulator.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872